Case 1:20-cv-02761-AT Document 28 Filed 07/20/20 Page 1 of 3




                                      July 20, 2020


Via ECF and Electronic Mail

The Honorable Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007


  Re: Knight First Amendment Institute at Columbia University v.
      Centers for Disease Control and Prevention and U.S. Department
      of Health and Human Services, 20 Civ. 2761 (AT)

Dear Judge Torres:

   Plaintiff the Knight First Amendment Institute at Columbia
University and Defendants the Centers for Disease Control and
Prevention and the U.S. Department of Health and Human Services
write in response to this Court’s Order dated July 10, 2020 in the above-
captioned matter. See ECF No. 27. As background, this matter arises
under the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”). Plaintiff
seeks the disclosure of records concerning the “circumstances in
which CDC employees may communicate with members of the press
and the public,” particularly as those records relate to public
communications about the ongoing coronavirus pandemic. See Am.
Compl. ¶¶ 16–17, ECF No. 17.

   The parties write jointly to inform the Court that there remain
outstanding disputes as to some of the records Defendants withheld in
full or in part. To resolve these disputes, the parties intend to file cross-
motions for summary judgment. Specifically, Plaintiff intends to
challenge the withholding of certain information from the records
Case 1:20-cv-02761-AT Document 28 Filed 07/20/20 Page 2 of 3




described in the list attached as Exhibit A. Plaintiff is not challenging
any withholdings other than those specified in Exhibit A.

   Given Plaintiff’s interest in resolving all challenges to the CDC’s
withholdings as quickly as possible, the parties have conferred and
respectfully propose that the Court adopt the following briefing
schedule and modified page limits:

    •   August 19, 2020: Defendants provide Plaintiff with a draft
        Vaughn index.1

    •   August 28, 2020: Defendants file their motion for summary
        judgment and any supporting materials, including the final
        version of the Vaughn index. [30 pages]

    •   September 11, 2020: Plaintiff files its cross-motion for
        summary judgment and opposition to Defendants’ motion. [30
        pages]

    •   September 25, 2020: Defendants file their opposition to
        Plaintiff’s motion and reply in further support of their motion.
        [30 pages]

    •   October 9, 2020: Plaintiff files its reply in further support of its
        motion. [30 pages]

  As indicated above, Plaintiff requests, with the consent of
Defendants, an additional 15 pages for its reply brief so that the parties
have equal space in support of their cross-motions.

   In light of the parties’ agreement on a briefing schedule and the
nature of these FOIA claims, which are typically resolved on motions
for summary judgment, see Families for Freedom v. U.S. Customs &
Border Prot., 797 F. Supp. 2d 375, 385 (S.D.N.Y. 2011), the parties also
respectfully request that they be excused from the pre-motion letter
requirement under Rule III.A of this Court’s Individual Practices in
Civil Cases. If the Court would prefer that the parties file such letters,
the parties will gladly submit them at the Court’s direction.


1Plaintiff has agreed that the draft Vaughn index cannot be shared with anyone out-
side the Knight First Amendment Institute. In addition, Plaintiff recognizes that the
draft Vaughn index that Defendants will provide on August 19, 2020 is only a draft,
and may change before Defendants file the final version of the document in support
of their motion for summary judgment.


                                         2
Case 1:20-cv-02761-AT Document 28 Filed 07/20/20 Page 3 of 3




                               /s/ Anna Diakun
                              Anna Diakun
                              Stephanie Krent
                              Alex Abdo
                              Knight First Amendment Institute
                                at Columbia University
                              475 Riverside Drive, Suite 302
                              New York, NY 10115
                              (646) 745-8500
                              anna.diakun@knightcolumbia.org


                              AUDREY STRAUSS
                              Acting United States Attorney for
                              the Southern District of New York

                        By:   /s/ Andrew Krause
                              ANDREW E. KRAUSE
                              Assistant United States Attorney
                              Telephone: 212-637-2769
                              Facsimile: 212-637-2786
                              E-mail: andrew.krause@usdoj.gov




                              3
